Exhibit 10.15 Execution Version ASSET PURCHASE AGREEMENT between SNC HOLDINGS CORP. as Seller and VERITEQ ACQUISITION CORPORATION (d/b/a VERITEQ CORPORATION) as Buyer Dated as of December 3, 2012 TABLE OF CONTENTS ARTICLE I PURCHASE AND SALE 1 Section 1.01 Purchase and Sale of Assets 1 Section 1.02 Excluded Assets 2 Section 1.03 Assumption of Liabilities; Free and Clear 2 Section 1.04 Purchase Price 2 Section 1.05 Additional Consideration 2 Section 1.06 Prepaid and Accrued Expenses 2 Section 1.07 Allocation of Purchase Price 3 Section 1.08 Withholding Tax 3 ARTICLE II CLOSING 3 Section 2.01 Closing 3 Section 2.02 Closing Deliverables 4 Section 2.03 Conditions to Obligations of All Parties 5 Section 2.04 Conditions to Obligations of Buyer 5 Section 2.05 Conditions to Obligations of Seller 6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 6 Section 3.01 Organization and Authority of Seller; Enforceability 6 Section 3.02 No Conflicts; Consents 7 Section 3.03 Capitalization; Absence of Liabilities 7 Section 3.04 Title to Purchased Assets 7 Section 3.05 Intellectual Property 7 Section 3.06 Assigned Contracts 9 Section 3.07 Permits 10 Section 3.08 Compliance With Laws; Legal Proceedings 10 Section 3.09 Brokers 10 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 10 Section 4.01 Organization and Authority of Buyer; Enforceability 10 Section 4.02 No Conflicts; Consents 11 Section 4.03 Legal Proceedings 11 Section 4.04 Brokers 11 ARTICLE V COVENANTS 11 Section 5.01 Renegotiation of License Agreement 11 -i- Section 5.02 IP Diligence 12 Section 5.03 Public Announcements 12 Section 5.04 Bulk Sales Laws 12 Section 5.05 Transfer Taxes 12 Section 5.06 Authorization; Mail 12 Section 5.07 Confidential Information 12 Section 5.08 Further Assurances 13 ARTICLE VI INDEMNIFICATION 13 Section 6.01 Survival 13 Section 6.02 Indemnification By Seller 13 Section 6.03 Indemnification By Buyer 13 Section 6.04 Indemnification Procedures 14 Section 6.05 Limitations on Amount 14 Section 6.06 Tax Treatment of Indemnification Payments 15 Section 6.07 Right of Set-Off; Exclusive Remedy 15 ARTICLE VII
